Cali-ioon, J.,
delivered the opinion of the court.
The indictment is for forgery. The state depends for its case wholly on evidence that one Sarah Hall was induced to sign with her mark a conveyance of land on the false and fraudulent representation that it was a pension paper. Forgery cannot be predicated of these facts under the common law. By that it would be a cheat or-swindle. 1 Bish. Cr. Law, sec. 584; 2 Bish. Cr. Law, sec. 590; 1 Whart. Cr. Law, sec. 674; Putnam v. Sullivan, 4 Mass., 45 (3 Am. Dec., 206); Commonwealth v. Sankey, 22 Pa., 390 (60 Am. Dec., 91); Hill v. State, 1 Verg. (Tenn.), 76 (24 Am. Dec., 441); Wells v. State, 89 Ga., 788 *503(15 S. E. Rep., 679); People v. Underhill, 142 N. Y., 38 (36 N. E. Rep., 1049). In the case at bar there was no forgery of any wilting under Code 1892, § 1093; hnt Code 1892, § 1086, was enacted to meet this sort' of case, under the head of “false pretenses and cheats,” and with a smaller penalty than is denounced against forgery.

Reversed, and remanded.